                                      IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                3:13-CR-00263-RJC
                 USA                                           )
                                                               )
                       v.                                      )              ORDER
                                                               )
                 PATRICK GERARD CHAMBERS (2)                   )
                                                               )

                            THIS MATTER is before the Court on the defendant’s Motion for

               Compassionate Release, (Doc. No. 459), which he claims follows his request for

               relief from the warden of his institution.

                            Local Criminal Rule 47.1(D) provides that the government is not required to

               respond to pro se motions unless ordered by the Court.

                            IT IS, THEREFORE, ORDERED that the government shall file a response to

               the Motion for Compassionate Release within fourteen (14) days of the entry of this

               Order.



Signed: July 1, 2020




                             Case 3:13-cr-00263-RJC Document 461 Filed 07/01/20 Page 1 of 1
